Case: 1:15-cv-07755 Document #: 142 Filed: 01/07/19 Page 1 of 1 PageID #:2758

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Sharon Eul, et al.
                                        Plaintiff,
v.                                                         Case No.: 1:15−cv−07755
                                                           Honorable Maria Valdez
Transworld Systems, Inc., et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 7, 2019:


        MINUTE entry before the Honorable Maria Valdez: At the telephonic request of
the parties, with approval of the Court, the motion hearing set for 1/8/19 at 10:15 a.m. is
hereby stricken and reset to 1/30/19 at 10:15 a.m. Mailed notice(lp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
